UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4427


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MANDRELL EDWARD DAVIS, a/k/a Dro,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Senior District Judge. (1:14-cr-00433-JAB-6)


Submitted:   December 15, 2016            Decided:   December 19, 2016


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael E. Archenbronn, Winston Salem, North Carolina, for
Appellant.    Sandra Jane Hairston, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Mandrell Edward Davis appeals the district court’s judgment

revoking his supervised release and sentencing him to 12 months’

imprisonment.         Davis’    counsel     has     filed   a   brief    pursuant    to

Anders v. California, 386 U.S. 738 (1967), stating that there

are no meritorious issues for appeal but questioning whether

Davis’    sentence     was     substantively         unreasonable.        Davis     was

advised of his right to file a pro se supplemental brief, but he

has not filed one.       We affirm.

     “A    district     court    has    broad       discretion    when    imposing    a

sentence upon revocation of supervised release.                     We will affirm

a revocation sentence if it is within the statutory maximum and

is not plainly unreasonable.”               United States v. Webb, 738 F.3d

638, 640 (4th Cir. 2013) (internal quotation marks omitted).

“When     reviewing     whether     a     revocation        sentence     is   plainly

unreasonable, we must first determine whether it is unreasonable

at all.”    United States v. Thompson, 595 F.3d 544, 546 (4th Cir.

2010).     A sentence is substantively reasonable if the district

court states a proper basis for concluding the defendant should

receive    the   sentence       imposed,       up   to   the    statutory     maximum.

United States v. Crudup, 461 F.3d 433, 440 (4th Cir. 2006).                           A

sentence    within     the     applicable      policy     statement      range    under

Chapter 7 of the Sentencing Guidelines is presumed reasonable.



                                           2
Webb, 738 F.3d at 642; see U.S. Sentencing Guidelines Manual

§ 7B1.4 (2014).

     Applying these standards, we conclude that Davis’ within-

range   sentence      is    not    unreasonable,        much      less    plainly   so.

Further, in accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.    We    therefore        affirm   the    district        court’s    judgment.

This court requires that counsel inform Davis, in writing, of

the right to petition the Supreme Court of the United States for

further review.       If Davis requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move       in   this   court     for   leave      to     withdraw   from

representation.       Counsel’s motion must state that a copy thereof

was served on Davis.

     We dispense with oral argument because the facts and legal

contentions     are   adequately       presented       in   the    materials    before

this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                           3